150.	 Mr. President, this session of the Assembly opens amidst signs of a new vitality, in an atmosphere of rising expectations. It is thus fitting that a personality of your wisdom and experience should preside over its deliberations. On behalf of my Government, I congratulate you on your assumption of this high office and look to your guidance.
151.	To your predecessor, Foreign Minister Bouteflika of Algeria, my delegation wishes to pay a particular tribute for the distinguished way in which he presided over the twenty-ninth and the seventh special sessions of the General Assembly. His vigorous leadership was instrumental in enabling the Organization to arrive at some of the most significant decisions it has ever made.
152.	The Secretary-General, Mr. Waldheim, has always been held in high esteem by my Government, and we once again offer him our support and cooperation.
153.	Allow me also to take this opportunity to welcome warmly to our midst the Republics of Cape Verde, Mozambique and Sao Tome and Principe, whose admission to the United Nations has brought us closer to full universality.
154.	We are meeting here during this thirtieth anniversary of the United Nations at a time of revolutionary change in human affairs. The last three decades have witnessed some of the most far-reaching changes on the international scene. The most outstanding feature of this transformation is the new resurgence we are witnessing of the third world which is striving to break the old pattern of unequal relationships, a pattern which was founded on the faulty precept of the permanent growth of the rich nations at the expense of the poor and is reflected in the growing gap between the developed and developing countries.
155.	It is that break with the old scheme of things that has produced the signs of unrest within the United Nations as it marks the thirtieth anniversary of its birth. The United Nations has come under attack because it reflects the aspirations of a large majority of the deprived nations which demand a fair share of world prosperity, defy the one-sided rules forged in a bygone age and reject inequality, racism and colonialism.
156.	But if the United Nations echoes those aspirations it equally provides the forum for dialog and the resolution of problems. That was evidenced in the recently concluded seventh special session of the General Assembly. The test of statesmanship is thus not to turn away from the United Nations because the Organization reflects the realities of the world situation, but rather to come to grips with the root- causes of the present state of affairs.
157.	The United Nations has never lacked critics, and one cannot deny that some of the criticism is justified and has been made in good faith.
158.	As we look back at the record of the past three decades we find that, as with any other human enterprise, there are positive and negative points on the balance-sheet. Yet given the constraints under which the Organization has worked, it has registered a commendable list of achievements in such areas as peace-keeping, decolonization and economic development, as well as in the social and humanitarian fields.
159.	At the time of this anniversary let us, as Members of the United Nations, pledge ourselves to act in a manner that will rekindle the hope that mankind placed in this Organization 30 years ago.
160.	The events of the past year have brought to the fore new developments and highlighted changes in many aspects of current problems. In Indo-China, war has at long last come to an end and a tragic chapter of history has finally been closed; the Conference on Security and Co-operation in Europe has been held in Helsinki; and a major step has been taken towards the achievement of a final settlement in the Middle East.
161.	There have been other events of great significance in the course of the past year, but I should like to confine my remarks to the areas of more direct interest to my country.
162.	For many years, relations between Iran and Iraq were strained. I am happy to inform the Assembly that our differences have been finally and definitely resolved.
163.	At the summit Conference of the Organization of Petroleum Exporting Countries [OPEC] at Algiers on 6 March 1975, during a meeting between my august Sovereign and the Vice-Chairman of the Revolutionary Command Council of Iraq, a decision was reached on the definite demarcation of the land and river frontiers and the re-establishment of good-neighborly relations. An era of co-operation has thus started in which all peoples, no longer burdened by the legacy of the past, can explore new horizons in many areas of mutual interest. This development could also allow our neighbors, the littoral States of the Persian Gulf, to enhance their co-operation for the maintenance of security and peace within that important waterway.
164.	I should like on this occasion to place on record the sincere gratitude and appreciation of my Government to all Governments and personalities that strove to bring about a peaceful solution between Iran and Iraq. It is especially an honor and a pleasant duty for me to mention the President of Algeria, Houari Boumediene, to whose tireless efforts that accomplishment owes a great deal. I should like also to express our appreciation to Algeria's Foreign Minister, Abdelaziz Bouteflika, and his skillful collaborators, whose presence and co-operation during various stages of the negotiations were of immense value.
165.	In the Middle East the danger of a new conflagration has not yet been removed. Much as we welcome the recent peace initiatives, we cannot fail to note that a real solution is still lacking at the scene of the conflict. At the heart of the problem lies the refusal of Israel to return the lands it has occupied by force and to recognize for the people of Palestine those same rights that it regards as sacrosanct for its own people.
166.	In spite of that, we believe that efforts to prepare the ground for a durable solution must be encouraged.
167.	Bearing that in mind, we praise the efforts made this year by the Secretary of State of the United States, Mr. Kissinger, to bring about a new agreement on military disengagement in Sinai. We are pleased that in spite of earlier setbacks those efforts finally had positive results and a new disengagement of forces proved possible of achievement. Throughout that long, arduous and often frustrating process, President El- Sadat of Egypt demonstrated high qualities of statesmanship. Among his many commendable decisions we count with great satisfaction the reopening of the Suez Canal and the resettlement of some 600,000 of the dispersed inhabitants of that area.
168.	We praise equally the renewal of the mandate of the United Nations Emergency Force and the United Nations Disengagement Observer Force. We greatly value the importance of the role being played by the United Nations forces and we have ourselves, on an urgent request from the Secretary-General, contributed a contingency unit to the United Nations Disengagement Observer Force. We firmly believe that the presence of those forces in the Sinai and Golan regions will encourage the movement towards a final peace settlement. That presence should not, however, allow stagnation to persist.
169.	My Government continues to believe that the key to the solution of the Middle East problem lies in the full implementation of Security Council resolutions 242 (1967) and 338 (1973), together with other relevant United Nations resolutions which call for the withdrawal of Israeli forces from territories occupied in the 1967 war, including Jerusalem, the exercise of their legitimate rights by the Palestinian people and security and recognition for all States in that area.
170.	The concerns that underlay our proposal to establish a nuclear-weapon-free zone in the region of the Middle East remain a source of undiminished preoccupation. Last year I had occasion to explain to the Assembly the motives that had prompted my august Sovereign to renew his proposal for the establishment of such a zone in our region. I need not therefore cover the same ground again. Yet two basic propositions bear repeating.
171.	First, the diffusion of nuclear technology, encouraged by the fear of energy shortage, has sharply increased the likelihood of the proliferation of nuclear arms and hence the necessity for devising new means for curbing the spread of such weapons.
172.	Secondly, in the turbulent political atmosphere of our region the introduction of nuclear weapons not only cannot be discounted, but would represent the most dangerous aspect of nuclear-weapon proliferation. It would gravely complicate prospects for peace and security in the region.
173.	It is for these reasons that we once again draw attention to the necessity for serious international action. We are most pleased that, as an outcome of the request by Iran and Egypt, a resolution was adopted last year with near unanimity which included the positive votes of all the permanent members of the Security Council [resolution 3474 (XXX)].
174.	While the entry of nuclear weapons into conflict areas represents the more virulent facet of nuclear proliferation, other aspects of the problem should not escape our attention. The basic truth that must not be forgotten is that the problem of proliferation, in essence, is a ramification of the existence of nuclear weapons in the arsenals of the great Powers.
175.	While some of those Powers display a remarkable interest in curbing the spread of nuclear weapons, there is no matching willingness on their part to check what, in the parlance of arms control, has come to be known as vertical proliferation.
176.	No doubt we see merit in the agreements concluded in the context of the Strategic Arms Limitation Talks as a means of promoting detente and bringing further stabilizing effects to bear on the strategic relations of the USSR and the United States. We find, nevertheless, that the exorbitant ceiling placed on the number of strategic delivery vehicles and the excessively high threshold agreed upon for nuclear weapon tests codify, rather than curb, the nuclear arms race.
177.	My country, which was selected last year to serve in the Conference of the Committee on Disarmament and is an active participant in the Ad Hoc Committee on the World Disarmament Conference, will continue to work actively towards the attainment of the vital objective of general and complete disarmament.
178.	But, while this objective has not been attained and in the absence of alternative means for guaranteeing the security of States, countries find no other recourse than to devote attention to the requirements of their own security.
179.	With respect to the Indian Ocean, my country has consistently stressed the necessity for keeping this area free from great-Power rivalry and competitive arms build-up. The safety of the trade routes and maritime passages is of vital importance to all the countries of the region. It was with this paramount concern in mind that we joined in the efforts of other littoral States of the Indian Ocean to establish a zone of peace in the region.
180.	Co-operation among the countries of the region themselves to promote the security and prosperity of the region would greatly enhance the chances of achieving the objective of a peace zone by eliminating the rationale for the presence of outside Powers, a presence which historically was based on the need to ensure safe and secure passage for trade. It is the prospect of such an outcome that enables us to look encouragingly at the proposed conference of littoral and hinterland States of the Indian Ocean.
181.	Among the important events of this year in the framework of the United Nations I should like to mention the World Conference of the International Women's Year. The two major documents adopted by the Conference the World Plan of Action for the Implementation of the Objectives of the International Women's Year and the Declaration of Mexico on the Equality of Women and their Contribution to Development and Peace, 1975 represent a landmark in the history of the liberation of women, setting out principles and offering Governments clear guidelines as to the measures needed fully to integrate women into society.
182.	Another great international event which took place this year was the holding of the seventh special session of the General Assembly, devoted to development and international co-operation. There is hardly any need to emphasize the importance of the resolution which was unanimously adopted at the end of the session on 16 September. This document came a year after the adoption of the Declaration and the Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)] as well as the Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)]. The specific measures which are aimed at achieving the over-all objective of the new international economic order, though modest, represent in principle a first step towards eliminating the disparity between the developed and the developing countries and increasing the capacity of the latter to pursue their development individually and collectively.
183.	While welcoming the resolution and hoping that the constructive exchange of views which took place will be conducive to the opening of a new era in international relations, one may be allowed to express doubts that some of the industrial countries will ever act on their promises at the United Nations. Doubts are especially justified since, immediately after the session, voices were raised against the third-world countries by some representatives from the industrial world who had pledged themselves to the cause of development.
184.	In this respect it is surprising that since the closure of the special session some factions from the industrial world have continued to attempt to place the blame for the current economic crisis on OPEC and have gone so far as to threaten to act jointly with their allies to break the grip of the oil-producing nations on energy prices.
185.	In this respect, the truth has been repeatedly explained by OPEC members. On our part, in the past two years, we have on a number of occasions presented figures demonstrating that an artificially low oil price had been maintained for almost a quarter of a century before 1974. During that period of time, our countries had been plagued more and more by the spiraling inflation in the industrialized countries.
186.	Yet the oil polemic has become more stubbornly partisan in recent months. Our critics seem to have forgotten or overlooked the fact that the adjustment in oil prices was in response to this high rate of inflation and that such adjustment contributed only insignificantly not more than 2 per cent to the rising prices, while the cost of the goods imported by oil-producing countries from the industrialized world rose by an average of 35 per cent.
187.	Our critics are complaining about the so-called "unilateral" fixing of the prices by a "cartel". Shall we remind them that all major manufactured products in the advanced countries are priced through unilateral decisions. Even with regard to food, upon which the survival of man depends, the agricultural policies of the major exporting countries have very often consisted in maintaining high prices through limited production with a view to avoiding, as they say, undesirable surpluses which might depress the market. They object to the exercise of our sovereign rights over our natural resources, even though in the past they spared no effort to justify the unilateral price-fixing of their major oil companies and refused to call it a cartel action. They preach that no country or group of countries should have exclusive power in the areas basic to the welfare of others, even though they themselves took unilateral decisions in recent years that shook the very foundations of the world monetary system, at the expense of many other nations. They do not miss any opportunity to lament over the plight of the poorest countries. Yet at the height of their prosperity, based mainly on cheap energy, they constantly avoided contributing significant and adequate assistance to the poor. A few days ago, at the seventh special session, they even declined to undertake to try to bring their official development aid up to the very modest target of 0.7 per cent of their gross national product by 1980.
188.	In contrast, in 1974 alone the oil-producing countries granted over 2 per cent of their gross national product to the non-oil-producing countries. In the case of Iran, our foreign aid, bilateral and multilateral, was close to 6 per cent during the same period.
189.	Moreover, on the initiative of my Sovereign, the representative of Iran in the current ministerial meeting of OPEC at Vienna is proposing the creation of a special fund to help the least-developed nations, irrespective of the willingness of the industrial countries to accept a matching share in this undertaking.
190.	The truth of the matter is that adjustment in oil prices was in response to the high rate of inflation in the industrialized countries, and to the prices of manufactured goods, many of which went up by more than 300 per cent in recent years. Moreover, economic realities dictate that oil prices should be in line with the cost of producing alternate sources of energy. Under the circumstances, and taking into account the continuing rise in the inflation rate which is eroding the purchasing-power of the oil-producing countries, a readjustment of petroleum prices has become an economic necessity.
191.	Let us not confuse the issues, The real question is not the price of oil, which is used only to hide the fundamental problem. The question is whether or not the industrial nations are ready to co-operate with others in shaping a new and just international economic order which would benefit the developed and developing nations alike.
192.	The OPEC members have shown their goodwill by freezing oil prices until September 1975, and have expressed time and again their willingness for cooperation through dialog with consumers. They went to Paris last April with that aim in mind. And now they have agreed to return to the same conference table. It is now up to the industrial nations to show their goodwill.
193.	The unanimous adoption of a set of measures in favor of developing countries by the seventh special session is the first step towards a new era in international economic relations. But our expectations will have to be put to the test at the Paris discussions on energy and other raw materials.
194.	Let us hope that, unnecessary polemics apart, the industrialized countries will come to the realities of our present world and accept interdependence as a two-way road linking all nations, rich and poor.
